


EXHIBIT 10.20

 

 

$23,400,000.00

December ____, 2012

 

(the “Effective Date”)

Secured Promissory Note

FOR VALUE RECEIVED, the undersigned, AMREIT PRESTON ROYAL, LP, a Texas limited
partnership, whose address is 8 Greenway Plaza, Suite 1000, Houston, Texas 77046
(the “Borrower”), promises to pay Twenty-Three Million Four Hundred Thousand
Dollars and No Cents ($23,400,000.00), together with interest according to the
terms of this Secured Promissory Note (this “Note”), to the order of
TRANSAMERICA FINANCIAL LIFE INSURANCE COMPANY, a New York corporation (together
with any future holder, the “Lender”), whose address is c/o AEGON USA Realty
Advisors, LLC, 4333 Edgewood Road, N.E., Cedar Rapids, Iowa 52499-5443.
Capitalized terms used but not defined in this Note shall have the meanings
assigned to them in the Deed of Trust, as defined in Section 12 below.

 

 

 

1.

CONTRACT INTEREST RATE

 

 

 

 

The principal balance of this Note shall bear interest at the rate of the lesser
of (i) Three and Twenty-One One Hundredths percent (3.21%) per annum (the “Note
Rate”) and (ii) the Maximum Lawful Rate (as defined in Section 24.1 below).
Interest shall accrue based on twelve thirty-day months.

 

 

 

2.

SCHEDULED PAYMENTS

 

 

 

 

2.1

Prepayment of Interest for the Month of Funding

 

 

 

 

 

Unless the funding of the loan evidenced by this Note (together with all
additional charges, advances and accruals, the “Loan”) occurs on the first day
of a calendar month, the Borrower shall prepay, on the date of the funding,
interest due from the date of the funding through and including the last day of
the calendar month in which the funding occurs.

 

 

 

 

2.2

Monthly Payments

 

 

 

 

 

On the first day of February, 2013 and on the first day of each subsequent
calendar month through December, 2019, the Borrower shall pay an installment in
the amount of One Hundred One Thousand Three Hundred Twenty-Five Dollars and
Twenty-Eight Cents ($101,325.28). Monthly installments of principal and interest
shall be made when due, regardless of the prior acceptance by the Lender of
unscheduled payments.

 

 

 

 

2.3

Final Payment

 

 

 

 

 

The Loan shall mature on the first day of January, 2020 (the “Maturity Date”),
when the Borrower shall pay its entire principal balance, together with all
accrued interest and any other amounts owed by the Borrower under this Note or
under any of the other documents entered into now or in the future in connection
with the Loan (the “Loan Documents”).


 

 

 

Promissory Note

-1-

 

Preston Royal Village, Dallas, Texas

 

 

AEGON Loan No. 10512155

 

 


--------------------------------------------------------------------------------




 

 

 

3.

BALLOON PAYMENT ACKNOWLEDGMENT

 

 

 

 

The Borrower acknowledges that the scheduled monthly payments referred to in
Section 2.2 will not amortize fully the principal sum of this Note over its
term, resulting in a “balloon” payment at maturity. Any future agreement to
extend this Note or refinance the Indebtedness it evidences may be made only by
means of a writing executed by a duly authorized officer of the Lender.

 

 

 

4.

APPLICATION OF MONTHLY PRINCIPAL AND INTEREST PAYMENTS

 

 

 

 

When the Lender receives a monthly principal and interest payment, the Lender
shall apply it first to interest in arrears for the previous month and then to
the amortization of the principal amount of this Note, unless other amounts are
then due under this Note or the other Loan Documents. If other amounts are due
when a regular monthly payment is received, the Lender shall apply the payment
first to accrued interest and then, at its discretion, either to those other
amounts or to principal.

 

 

 

5.

DEFAULT INTEREST

 

 

 

 

If a Default exists (as defined in Section 9 below) the outstanding principal
balance of this Note shall, at the option of the Lender, bear interest at a rate
(the “Default Rate”) equal to the lesser of (i) eighteen percent (18%) per annum
and (ii) the Maximum Lawful Rate. If interest has accrued at the Default Rate
during any period, the difference between such accrued interest and interest
which would have accrued at the Note Rate during such period shall be payable on
demand. If a court of competent jurisdiction determines that any interest
charged has exceeded the maximum rate allowed by law, the excess of the amount
collected over the legal rate of interest will be applied to the Indebtedness as
a principal prepayment without premium, retroactively, as of the date of
receipt, or returned to the Borrower if the Indebtedness has been fully paid.

 

 

 

6.

LATE CHARGE

 

 

 

 

If the Lender does not receive any scheduled monthly principal and interest
payment on or before the tenth (10th) day of the calendar month in which it is
due, the Lender will send the Borrower written Notice that a late charge equal
to five percent (5%) of the late payment has accrued. The Borrower shall pay any
such late charge on or before the tenth day of the calendar month following the
month during which the late payment was scheduled to have been received.

 

 

 

7.

PREPAYMENT

 

 

 

 

This Note is closed to prepayment prior to and during the first twelve (12) full
calendar months of its term (the “Lock Period”). Thereafter, the principal
balance of this Note may be prepaid upon not less than thirty (30) days’ prior
written Notice to the Lender. At the time of any prepayment, the Borrower shall
pay all accrued interest on the principal balance of this Note and all other
sums due to the Lender under the Loan Documents. In addition, unless the
prepayment is a “Permitted Par Prepayment” (as defined in Section 8 below), the
Borrower shall remit together with any prepayment a premium (the “Prepayment
Premium Amount”) equal to the greater of (A) one percent (1%) of the


 

 

 

Promissory Note

-2-

 

Preston Royal Village, Dallas, Texas

 

 

AEGON Loan No. 10512155

 

 


--------------------------------------------------------------------------------




 

 

 

 

prepayment and (B) the amount (the “Yield Protection Amount”) calculated in
accordance with the next succeeding paragraph of this Note.

 

 

 

 

Unless the one percent minimum prepayment premium applies, the “Prepayment
Premium Amount” is the amount by which the present value of scheduled Loan
payments (the “Total Present Value”) on the prepaid indebtedness exceeds the
prepaid amount. To determine the Total Present Value, each of the scheduled
payments to be made under the terms of this Note, including the “balloon”
payment due at this Note’s maturity, shall be discounted to its present value as
of the prepayment date. For this purpose, the Lender shall use a discount rate
equal to (a) the interest rate on a hypothetical instrument which, assuming
monthly compounding of interest, would produce a yield (as calculated by Merrill
Lynch (or the Lender’s choice of another dealer in U.S. Treasury Securities) and
as reported by Bloomberg, L.P.) equal to the interpolated average yield of U.S.
Treasury Securities having the same average life as the remaining average life
of the Loan (the “Prepayment Treasury Rate”), plus (b) fifty (50) basis points.
The Prepayment Treasury Rate shall be determined as of two (2) Business Days (as
defined in the Deed of Trust) before the date of the prepayment. The sum of
these present value amounts equals the Total Present Value of a prepayment in
full. If the prepayment is a partial prepayment, the Total Present Value equals
the sum of these present value amounts multiplied by a fraction, the numerator
of which is the principal amount to be prepaid and the denominator of which is
the principal balance of the Loan as of the date of prepayment.

 

 

 

 

Voluntary partial prepayments shall be prohibited.

 

 

 

8.

PERMITTED PAR PREPAYMENTS

 

 

 

 

The Lender shall not charge a prepayment premium on certain prepayments (the
“Permitted Par Prepayments”). Permitted Par Prepayments include:

 

 

 

 

(a)

any prepayment in full of the Loan made no more than ninety (90) days before the
Maturity Date; and

 

 

 

 

(b)

any prepayment made as the result of the Lender’s election to apply insurance or
condemnation proceeds to the principal balance of this Note or to achieve any
required loan to value ratio that is a prerequisite to the Borrower’s rights to
obtain and to use such proceeds.

 

 

 

9.

DEFAULT

 

 

 

 

A default on this Note (“Default”) shall exist if (a) the Lender fails to
receive any required installment of principal and interest on or before the
tenth (10th) day of the calendar month in which it is due, (b) the Borrower
fails to pay the matured balance of this Note on the Maturity Date or (c) a
“Default” exists as defined in any other Loan Document. If a Default exists and
the Lender engages counsel to collect any amount due under this Note or if the
Lender is required to protect or enforce this Note in any probate, bankruptcy or
other proceeding, then any expenses incurred by the Lender in respect of the
engagement, including the reasonable fees and reimbursable expenses of counsel
and including such costs and fees which relate to issues that are particular to
any given proceeding, shall constitute indebtedness evidenced by this Note,
shall be payable on demand, and shall bear interest at the Default Rate. Such
fees and expenses include those incurred in connection with any action against
the Borrower for a deficiency judgment after a foreclosure or trustee’s sale of
the Real Property under the Deed of Trust,


 

 

 

Promissory Note

-3-

 

Preston Royal Village, Dallas, Texas

 

 

AEGON Loan No. 10512155

 

 


--------------------------------------------------------------------------------




 

 

 

 

including all of the Lender’s reasonable attorneys’ fees, property appraisal
costs and witness fees.

 

10.

ACCELERATION

 

 

 

 

If a Default exists, the Lender may, at its option, declare the unpaid principal
balance of this Note to be immediately due and payable, together with all
accrued interest on the Indebtedness, all costs of collection (including
reasonable attorneys’ fees and expenses) and all other charges due and payable
by the Borrower under this Note or any other Loan Document. If the subject
Default has arisen from a failure by the Borrower to make a regular monthly
payment of principal and interest, the Lender shall not accelerate the
Indebtedness unless the Lender shall have given the Borrower at least three (3)
Business Days’ advance Notice of its intent to do so.

 

 

 

 

Notwithstanding the foregoing, if the subject Default is a Curable Non-Monetary
Default (as defined in the Deed of Trust), the Lender shall exercise its option
to accelerate only by delivering Notice of acceleration to the Borrower. The
Lender shall not deliver any such Notice of acceleration until (a) the Borrower
has been given any required Notice of the prospective Default and (b) any
applicable cure period has expired.

 

 

 

 

Except as expressly described in this Section, no Notice of acceleration shall
be required in order for the Lender to exercise its option to accelerate the
Indebtedness in the event of Default.

 

 

 

11.

PREPAYMENT FOLLOWING ACCELERATION

 

 

 

 

Any Default resulting in the acceleration of the Indebtedness evidenced by this
Note shall be presumed to be an attempt to avoid the provisions of Section 7 of
this Note, which prohibit prepayment or condition the Lender’s obligation to
accept prepayment on the payment of a prepayment premium. Accordingly, if the
Indebtedness is accelerated, any amounts tendered to repay the accelerated
Indebtedness, or realized by the Lender through its remedies following
acceleration, shall be subject to either (a) if the prepayment is tendered or
realized during the Lock Period, a premium equal to the greater of (x) ten
percent (10%) of the amount so tendered or realized and (y) the prepayment
premium that would have been applicable under Section 7 (calculated from the
date of acceleration through the Maturity Date), or (b) if the prepayment is
tendered or realized thereafter, the prepayment premium that would have been
applicable under Section 7 in respect of a voluntary prepayment (calculated from
the date of acceleration through the Maturity Date).

 

 

 

12.

SECURITY

 

 

 

 

This Note is secured by a Deed of Trust, Security Agreement and Fixture Filing
(the “Deed of Trust”) of even date herewith granted by the Borrower to Peter S.
Graf, the Trustee, for the benefit of the Lender, conveying certain real
property (the “Real Property”) located in the City of Dallas, Dallas County,
Texas, and granting a security interest in certain fixtures and personal
property, and by an Assignment of Leases and Rents of even date herewith made by
the Borrower to the Lender, assigning the landlord’s interest in all present and
future leases (the “Leases”) of all or any portion of the Real Property
encumbered by the Deed of Trust. Reference is made to the Loan Documents for a
description of the security and rights of the Lender. This reference shall


 

 

 

Promissory Note

-4-

 

Preston Royal Village, Dallas, Texas

 

 

AEGON Loan No. 10512155

 

 


--------------------------------------------------------------------------------




 

 

 

 

not affect the unconditional obligation of the Borrower to repay the Loan in
accordance with its terms.

 

 

 

13.

RECOURSE TO BORROWER

 

 

 

 

The Lender agrees that it shall not seek to enforce any monetary judgment with
respect to the Indebtedness evidenced by this Note against the Borrower except
through recourse to the Property (as defined in the Deed of Trust), unless the
obligation from which the judgment arises is one of the “Carveout Obligations”
defined in Section 14.

 

 

 

14.

CARVEOUT OBLIGATIONS

 

 

 

 

The “Carveout Obligations” are (a) the obligation to repay any portion of the
Indebtedness evidenced by this Note that arises because the Lender has advanced
funds or incurred expenses in respect of any of the “Carveouts” (as defined
below), (b) the obligation to repay the entire Indebtedness evidenced by this
Note, if the Lender’s exculpation of the Borrower from personal liability under
this Section has become void as set forth below, (c) the obligation to indemnify
the Lender in respect of its actual damages suffered in connection with any of
the Carveouts, and (d) the obligation to defend and hold the Lender harmless
from and against any claims, judgments, causes of action or proceedings arising
from any of the Carveouts. The “Carveouts” are:

 

 

 

 

(a)

Fraud or material written misrepresentation.

 

 

 

 

(b)

Waste of the Property (which shall include damage, destruction or disrepair of
the Real Property caused by a willful act or grossly negligent omission of the
Borrower, but shall exclude ordinary wear and tear in the absence of gross
negligence).

 

 

 

 

(c)

Misappropriation of tenant security deposits (including proceeds of tenant
letters of credit), Insurance Proceeds or Condemnation Proceeds.

 

 

 

 

(d)

Failure to turn over to the Lender all tenant security deposits and tenant
letters of credit required to be held by the Borrower under the terms of the
Leases on or prior to the date on which the Lender receives title to the Real
Property following the foreclosure of its lien or by delivery of the deed in
lieu of foreclosure.

 

 

 

 

(e)

Failure to pay property taxes, assessments or other lienable Impositions to the
taxing authority prior to the date when payment becomes delinquent or to the
Lender to the extent such impositions have accrued on the date the Lender
receives title to the Real Property following the foreclosure of its lien or by
delivery of the deed in lieu of foreclosure.

 

 

 

 

(f)

Failure to maintain insurance coverage in accordance with the Loan Documents,
provided that any coverage furnished by a Key Tenant (or any other Person) will
not impair, alter or diminish the insurance requirements under the Loan
Documents and will not modify this subpart (f), or failure to pay insurance
proceeds to the Lender in accordance with the Loan Documents, even if a Key
Lease provides otherwise.

 

 

 

 

(g)

The cost to the Lender of the forced placement of insurance, as permitted under
the Loan Documents.


 

 

 

Promissory Note

-5-

 

Preston Royal Village, Dallas, Texas

 

 

AEGON Loan No. 10512155

 

 


--------------------------------------------------------------------------------




 

 

 

 

(h)

Failure to pay to the Lender all Termination Payments, that are required to be
paid to Lender pursuant to the Loan Documents.

 

 

 

 

(i)

Failure to pay to the Lender all Rents, income and profits, net of reasonable
and customary operating expenses, received in respect of a period when the Loan
is in Default.

 

 

 

 

(j)

The reasonable out-of-pocket expenses of enforcing the Loan Documents following
Default, not including expenses incurred after the Lender has received a
Qualified Offer.

 

 

 

 

(k)

Executing, terminating or amending a Lease in violation of the Loan Documents.

 

 

 

 

(l)

Any liability of the Borrower under the Environmental Indemnity Agreement.

 

 

 

 

(m)

Loss or damage suffered by the Lender as a result of: (i) Lender’s inability to
perform an obligation under a Lease without breaching the Lease, or its
inability to exercise a right under a Lease, in either case to the extent
resulting from any reference made by the Lease to the “Shopping Center” to the
extent “Shopping Center” includes the Leasehold Shopping Center Parcel; (ii) the
exercise by a tenant of a right under a Lease that the tenant would have been
unable to exercise but for any reference made by the Lease to the “Shopping
Center” to the extent “Shopping Center” includes the Leasehold Shopping Center
Parcel, or (iii) the performance by Lender of an obligation under a Lease that
the Lender would not have been required to perform, but for any reference made
by the Lease to the “Shopping Center” to the extent “Shopping Center” includes
the Leasehold Shopping Center Parcel.

 

 

 

The Lender’s exculpation of the Borrower from personal liability for the
repayment of the Indebtedness evidenced by this Note shall be void without
Notice if the Borrower (A) voluntarily grants a lien on the Property in
violation of the Deed of Trust, or (B) files a voluntary petition for
reorganization under Title 11 of the United States Code (or under any other
present or future law, domestic or foreign, relating to bankruptcy, insolvency,
reorganization proceedings or otherwise similarly affecting the rights of
creditors), and has not made a Qualified Offer prior to the filing. After the
Lender accepts a Qualified Offer, default by the Borrower in fulfilling the
terms of the accepted offer shall trigger personal liability for the entire
Indebtedness.

 

 

 

15.

SEVERABILITY

 

 

 

 

If any provision of this Note is held to be invalid, illegal or unenforceable in
any respect, or operates, or would if enforced operate to invalidate this Note,
then that provision shall be deemed null and void. Nevertheless, its nullity
shall not affect the remaining provisions of this Note, which shall in no way be
affected, prejudiced or disturbed.

 

 

 

16.

WAIVER

 

 

 

 

Except to the extent that such rights are expressly provided in this Note, the
Borrower waives demand, presentment for payment, notice of intent to accelerate,
notice of acceleration, protest, notice of protest, dishonor and of nonpayment
and any and all lack of diligence or delays in collection or enforcement of this
Note. Without affecting the


 

 

 

Promissory Note

-6-

 

Preston Royal Village, Dallas, Texas

 

 

AEGON Loan No. 10512155

 

 


--------------------------------------------------------------------------------




 

 

 

 

liability of the Borrower under this Note, the Lender may release any of the
Property, grant any indulgence, forbearance or extension of time for payment, or
release any other person now or in the future liable for the payment or
performance of any obligation under this Note or any of the Loan Documents.

 

 

 

 

The Borrower further (a) waives any homestead or similar exemption; (b) waives
any statute of limitation; (c) agrees that the Lender may, without impairing any
future right to insist on strict and timely compliance with the terms of this
Note, grant any number of extensions of time for the scheduled payments of any
amounts due, and may make any other accommodation with respect to the
Indebtedness evidenced by this Note; (d) waives any right to require a
marshaling of assets; and (e) to the extent not prohibited by applicable law,
waives the benefit of any law or rule of law intended for its advantage or
protection as a debtor or providing for its release or discharge from liability
under this Note, excepting only the defense of full and complete payment of all
amounts due under this Note and the Loan Documents.

 

 

 

17.

VARIATION IN PRONOUNS

 

 

 

 

All the terms and words used in this Note, regardless of the number and gender
in which they are used, shall be deemed and construed to include any other
number, singular or plural, and any other gender, masculine, feminine, or
neuter, as the context or sense of this Note or any paragraph or clause herein
may require, the same as if such word had been fully and properly written in the
correct number and gender.

 

 

 

18.

WAIVER OF JURY TRIAL

 

 

 

 

THE BORROWER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS (A) UNDER THIS NOTE OR ANY OTHER LOAN
DOCUMENT OR (B) ARISING FROM ANY LENDING RELATIONSHIP EXISTING IN CONNECTION
WITH THIS NOTE OR ANY OTHER LOAN DOCUMENT, AND THE BORROWER AGREES THAT ANY SUCH
ACTION OR PROCEEDING SHALL BE TRIED BEFORE A JUDGE AND NOT BEFORE A JURY.

 

 

 

19.

OFFSET RIGHTS

 

 

 

 

In addition to all liens upon and rights of setoff against the money,
securities, or other property of the Borrower given to the Lender by law, the
Lender shall have a lien upon and a right of setoff against all money,
securities, and other property of the Borrower, now or hereafter in possession
of or on deposit with the Lender, whether held in a general or special account
or deposit, or safe-keeping or otherwise, and, following a Default, every such
lien and right of setoff may be exercised without demand upon, or notice to the
Borrower. No lien or right of setoff shall be deemed to have been waived by any
act or conduct on the part of the Lender, or by any neglect to exercise such
right of setoff or to enforce such lien, or by any delay in so doing, and every
right of setoff and lien shall continue in full force and effect until such
right of setoff or lien is specifically waived or released by an instrument in
writing executed by the Lender.


 

 

 

Promissory Note

-7-

 

Preston Royal Village, Dallas, Texas

 

 

AEGON Loan No. 10512155

 

 


--------------------------------------------------------------------------------




 

 

 

20.

COMMERCIAL LOAN

 

 

 

 

The Borrower hereby represents and warrants to the Lender that the Loan was made
for commercial or business purposes, and that the funds evidenced by this Note
will be used solely in connection with such purposes.

 

 

 

21.

REPLACEMENT OR BIFURCATION OF NOTE

 

 

 

 

If this Note is lost or destroyed, the Borrower shall, at the Lender’s request,
execute and return to the Lender a replacement promissory note identical to this
Note, provided the Lender delivers to the Borrower an affidavit to the foregoing
effect. Upon delivery of the executed replacement note, the Lender shall
indemnify the Borrower from and against its actual damages suffered as a result
of the existence of two Notes evidencing the same obligation. No replacement of
this Note under this Section shall result in a novation of the Borrower’s
obligations under this Note. In addition, the Lender may at its sole and
absolute discretion require that the Borrower execute and deliver two separate
promissory notes, which shall replace this Note as evidence of the Borrower’s
obligations. The two replacement notes shall, taken together, evidence the exact
obligations set forth in this Note. The replacement notes shall be independently
transferable. If this Note is so replaced, the Lender shall return this Note to
the Borrower marked to evidence its cancellation.

 

 

 

22.

GOVERNING LAW

 

 

 

 

This Note shall be construed and enforced according to, and governed by, the
laws of Texas without reference to conflicts of laws provisions which, but for
this provision, would require the application of the law of any other
jurisdiction.

 

 

 

23.

TIME OF ESSENCE

 

 

 

 

In the performance of the Borrower’s obligations under this Note, time is of the
essence.

 

 

 

24.

AGREEMENT CONCERNING INTEREST

 

 

 

 

24.1

Definitions

 

 

 

 

 

As used in this Note, the term “Maximum Lawful Rate” shall mean the maximum
lawful rate of interest which may be contracted for, charged, taken, received or
reserved by Lender in accordance with the applicable laws of the State of Texas
(or applicable federal law, if it permits a higher rate). “Charges” means all
fees, charges, and any other things of value, if any, that are contracted for,
charged, received, taken or reserved pursuant to this Note, any of the other
Loan Documents, or any other conversation or writing between the Lender and the
Borrower in connection with the Loan (whether in connection with the
acceleration by the Lender of the maturity of the Indebtedness, in connection
with any voluntary prepayment of the Indebtedness, or otherwise, and including
fees for the forbearance of any enforcement action or for the extension or
modification of the Loan) which are treated as interest under applicable law.
The term “Indebtedness” shall mean any and all debt paid or payable by the
Borrower to the Lender pursuant to this Note, the Loan Documents or any other


 

 

 

Promissory Note

-8-

 

Preston Royal Village, Dallas, Texas

 

 

AEGON Loan No. 10512155

 

 


--------------------------------------------------------------------------------




 

 

 

 

 

communication or writing by or between the Borrower and the Lender relating to
the Loan.

 

 

 

 

24.2

Savings Clause

 

 

 

 

 

It is expressly stipulated and agreed to be the intent of Borrower and Lender at
all times to comply strictly with the applicable Texas law governing the maximum
rate or amount of interest payable on the Note or the Indebtedness (or
applicable United States federal law to the extent that it permits Lender to
contract for, charge, take, reserve or receive a greater amount of interest than
under Texas law). If the applicable law is ever judicially interpreted so as to
render usurious any amount (i) contracted for, taken, reserved or received
pursuant to the Note, any of the other Loan Documents or any communication or
writing by or between Borrower and Lender related to the transaction or
transactions that are the subject matter of the Loan Documents, (ii) contracted
for, charged, taken, reserved or received by reason of the Lender’s exercise of
the option to accelerate the maturity of the Note and/or the Indebtedness, or
(iii) Borrower will have paid or Lender will have received by reason of any
prepayment by Borrower of the Note and/or the Indebtedness, then it is
Borrower’s and Lender’s express intent that all amounts charged in excess of the
Maximum Lawful Rate shall be automatically cancelled, ab initio, and all amounts
in excess of the Maximum Lawful Rate theretofore collected by Lender shall be
credited on the principal balance of the Note and/or the Indebtedness (or, if
the Note and all Indebtedness have been or would thereby be paid in full,
refunded to Borrower), and the provisions of the Note and the other Loan
Documents shall immediately be deemed reformed and the amounts thereafter
collectible hereunder and thereunder reduced, without the necessity of the
execution of any new document, so as to comply with the applicable law, but so
as to permit the recovery of the fullest amount otherwise called for hereunder
and thereunder; provided, however, if the Note has been paid in full before the
end of the stated term of the Note, then Borrower and Lender agree that Lender
shall, with reasonable promptness after Lender discovers or is advised by
Borrower that interest was received in an amount in excess of the Maximum Lawful
Rate, either refund such excess interest to Borrower and/or credit such excess
interest against the Note and/or any Indebtedness then owing by Borrower to
Lender. Borrower hereby agrees that as a condition precedent to any claim or
counterclaim (in which event such proceeding shall be abated for such time
period) seeking usury penalties against Lender, Borrower will provide written
Notice to Lender, advising Lender in reasonable detail of the nature and amount
of the violation, and the Lender shall have sixty (60) days after receipt of the
Notice to correct such usury violation, if any, by either refunding such excess
interest to Borrower or crediting such excess interest against the Note and/or
the Indebtedness then owing by Borrower to Lender. All sums contracted for,
charged, taken, reserved or received by Lender for the use, forbearance or
detention of any debt evidenced by the Note and/or the Indebtedness shall, to
the extent permitted by applicable law, be amortized or spread, using the
actuarial method, throughout the stated term of the Note and/or the Indebtedness
(including any and all renewal and extension periods) until payment in full so
that the rate or amount of interest on account of the Note and/or the
Indebtedness does not exceed the Maximum Lawful Rate from time to time in effect
and applicable to the Note and/or the Indebtedness for so long as debt is
outstanding. In no event shall the provisions of Chapter 346 of the Texas
Finance Code (which regulates certain revolving credit loan accounts and


 

 

 

Promissory Note

-9-

 

Preston Royal Village, Dallas, Texas

 

 

AEGON Loan No. 10512155

 

 


--------------------------------------------------------------------------------




 

 

 

 

 

revolving triparty accounts) apply to the Note and/or any of the Indebtedness.
Notwithstanding anything to the contrary contained herein or in any of the other
Loan Documents, it is not the intention of Lender to accelerate the maturity of
any interest that has not accrued at the time of such acceleration or to collect
unearned interest at the time of such acceleration.

 

 

 

 

24.3

Ceiling Election

 

 

 

 

 

To the extent that the Lender is relying on Chapter 303 of the Texas Finance
Code to determine the Maximum Lawful Rate payable on the Indebtedness, the
Lender will utilize the weekly ceiling from time to time in effect as provided
in such Chapter 303, as amended. To the extent federal law permits the Lender to
contract for, charge, take, receive or reserve a greater amount of interest than
under Texas law, the Lender will rely on federal law instead of such Chapter 303
for the purpose of determining the Maximum Lawful Rate. Additionally, to the
extent permitted by applicable law now or hereafter in effect, the Lender may,
at its option and from time to time, utilize any other method of establishing
the Maximum Lawful Rate under such Chapter 303 or under other applicable law by
giving notice, if required, to the Borrower as provided by applicable law now or
hereafter in effect.

 

 

 

25.

NO ORAL AGREEMENTS

 

 

 

 

THIS NOTE AND ALL THE OTHER LOAN DOCUMENTS EMBODY THE FINAL, ENTIRE AGREEMENT OF
THE BORROWER AND THE LENDER AND SUPERSEDE ANY AND ALL PRIOR COMMITMENTS,
AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL,
RELATING TO THE LOAN AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE BORROWER AND
THE LENDER. THERE ARE NO ORAL AGREEMENTS BETWEEN THE BORROWER AND THE LENDER.
THE PROVISIONS OF THIS NOTE AND THE OTHER LOAN DOCUMENTS MAY BE AMENDED OR
REVISED ONLY BY AN INSTRUMENT IN WRITING SIGNED BY THE BORROWER AND THE LENDER.

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed as of
the Effective Date.

 

 

 

 

 

 

 

AMREIT PRESTON ROYAL, LP, a Texas
limited partnership

 

 

By:

AmREIT Preston Royal GP, LLC, a Texas limited liability company

 

 

 

 

 

By:  

/s/ Brett Treadwell

 

 

Name:  

Brett Treadwell

 

 

Title:  

Vice President


 

 

 

Promissory Note

-10-

 

Preston Royal Village, Dallas, Texas

 

 

AEGON Loan No. 10512155

 

 


--------------------------------------------------------------------------------